DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 09 October 2021 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 5 - 8, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sannoh, et al. (US 20030071908 A1) in view of Kubota (US 20130063628 A1) and further in view of Okamoto (US 20120121129 A1.)
	Regarding claim 1, Sannoh, et al. (hereafter, “Sannoh”) discloses an imaging apparatus (Fig. 1A) comprising:

a first detector that detects a face region corresponding to a face of the subject in the image data (Fig. 14A, S302);
a second detector that detects a subject region (Fig. 14B, S311); and
a controller (115) that controls exposure based on metering for the image data (S309, S313, S315),
wherein the controller
performs, when the face region is detected by the first detector, exposure compensation according to metering in the detected face region (S309.)

However, while Sannoh discloses the above, the reference fails to disclose a case where the detected face region is lost, as required by the instant claim.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Kubota.
Kubota discloses a camera system with facial detection, similar to Sannoh.  However, Kubota also discloses that, in the event that the face detection result changes such as when a detected face moves position (Fig. 8), the exposure control holds the luminance correction value of the detected face region in order to avoid unnecessary image flicker [0092.]
This process could similarly be incorporated with Sannoh.  Because Sannoh discloses exposure compensation based on different conditions, it would be obvious to 
In this way, the combined system of Sannoh and Kubota would continue the exposure compensation according to the metering in the detected face region, when the detected face region is lost by the first detector and the subject region corresponding to the subject of the detected face region is detected by the second detector.
Therefore, it would be obvious to one of ordinary skill in the art to include the face detection logic of Kubota in order to provide a compensating element to the auto exposure program of Sannoh to prevent image flicker in the event the detected faces in the image change.

Lastly, while Sannoh and Kubota disclose a second detector and performing exposure compensation dependent on the discovered face, the reference fails to disclose a detector that detects a subject region matching at least a part or whole of the subject besides the face region in the image data, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Okamoto.
Okamoto discloses a system that detects a face portion, similar to Sannoh.  Specifically, Okamoto discloses a system (Fig. 1) with a first detector (1) and a second detector (2), where the first detector detects a face region of the subjects (Fig. 5) and 
This rear-of-the-head detector can similarly be used by Sannoh and Kubota.  In the event that a subject is lost by the system as disclosed in Kubota, the teachings of Okamoto can be incorporated in order to properly detect the subject in the case where the subject has turned away from the camera.  This way, the exposure compensation of Sannoh and flicker adjustment of Kubota can still be performed on a specific detected target.

Regarding claim 2, the combination satisfies claim 1, wherein Okamoto discloses the second detector detects, as the subject region, a region matching a head of the subject (Okamoto, as combined, discloses the second detector detects a rear or oblique view of the head of the subject; Fig. 10.)
 
Regarding claim 3, the combination satisfies claim 1, and further Sannoh discloses further comprising a setting interface (Fig. 11) that allows activation or deactivation of an option valuing the face region preferentially in an operation mode regarding the metering (face photometric method vs. face + background photometric method; where the face + background method using the face information to weight the 

Regarding claim 5, the combination satisfies claim 1, and further Sannoh discloses further comprising a storage that stores information (115c, defines the work area where calculations are stored), wherein Kubota, as combined, inherently discloses the controller calculates an exposure compensation value to perform the exposure compensation according to the metering in the detected face region and stores the calculated exposure compensation value in the storage when the face region is detected by the first detector, and holds the exposure compensation value stored in the storage to continue the exposure compensation when the detected face region is lost by the first detector and the subject region matching the subject of the detected face region is detected by the second detector (in order to perform the luminance value hold disclosed in Figs. 7 and 8 of Kubota of the matching detected subject of Okamoto, the exposure compensation value must be inherently stored in some memory of the device.)

Regarding claim 6, the combination satisfies claim 5, wherein the controller stores subject information in the storage when the face region is detected by the first detector (inherently stores detected face in order to compare to next frame to determine if the face is no longer there, [0092]), the subject information indicating the 

Regarding claim 7, the combination satisfies claim 5, and further Kubota as combined discloses wherein the controller stores scene information in the storage when the face region is detected by the first detector (stores luminance correction histogram, Fig. 7), the scene information indicating brightness of a scene in the image data (luminance values indicate brightness of a scene), and determines whether to hold the stored exposure compensation value, referring to the stored scene information, when the detected face region is lost by the first detector (Fig. 8, when the face region is lost, Kubota executes hold processing.)

Regarding claim 8, the combination satisfies claim 2, and further Sannoh discloses further comprising a setting interface (Fig. 11) that allows activation or deactivation of an option valuing the face region preferentially in an operation mode regarding the metering (face photometric method vs. face + background photometric method; where the face + background method using the face information to weight the photometering), wherein the controller performs the exposure compensation according 

Regarding claim 11, the combination satisfies claim 2, and further Sannoh discloses further comprising a storage that stores information (115c, defines the work area where calculations are stored), wherein Kubota, as combined, inherently discloses the controller calculates an exposure compensation value to perform the exposure compensation according to the metering in the detected face region and stores the calculated exposure compensation value in the storage when the face region is detected by the first detector, and holds the exposure compensation value stored in the storage to continue the exposure compensation when the detected face region is lost by the first detector and the subject region matching the subject of the detected face region is detected by the second detector (in order to perform the luminance value hold disclosed in Figs. 7 and 8 of Kubota of the matching detected subject of Okamoto, the exposure compensation value must be inherently stored in some memory of the device.)

Regarding claim 12, the combination satisfies claim 3, and further Sannoh discloses further comprising a storage that stores information (115c, defines the work area where calculations are stored), wherein Kubota, as combined, inherently discloses the controller calculates an exposure compensation value to perform the exposure compensation according to the metering in the detected face region and stores the 

Regarding claim 14, the combination satisfies claim 6, and further Kubota as combined discloses wherein the controller stores scene information in the storage when the face region is detected by the first detector (stores luminance correction histogram, Fig. 7), the scene information indicating brightness of a scene in the image data (luminance values indicate brightness of a scene), and determines whether to hold the stored exposure compensation value, referring to the stored scene information, when the detected face region is lost by the first detector (Fig. 8, when the face region is lost, Kubota executes hold processing.)

Allowable Subject Matter
Claims 4, 9, 10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Miyazaki (US 20080193119 A1) discloses an image sensing apparatus and method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/          Primary Examiner, Art Unit 2698